Case 1:20-cr-00193-CMH Document 21-3 Filed 08/27/20 Page 1 of 4 PagelD# 93
UNCLASSIFIED//FOUO

DECLARATION OF DAVID L. TOMLINSON
SENIOR EXPERT FOR COUNTERINTELLIGENCE
FOR THE OFFICE OF COUNTERINTELLIGENCE
DEFENSE INTELLIGENCE AGENCY
I, DAVID L. TOMLINSON, hereby declare and state:

1. Iam the Senior Expert for Counterintelligence for the Office of Counterintelligence
(OCI), Defense Intelligence Agency (DIA), and have held this position since June 2020. Prior to
becoming the Senior Expert for Counterintelligence, I served in other counterintelligence
positions for almost five years. Before these positions, I served in sensitive operational positions
with the DIA for almost ten years. Prior to joining the DIA, I served as a U.S. active duty
military officer for over five years and was assigned to perform counterintelligence functions.

2. [hold a TOP SECRET//SENSITIVE COMPARTMENTED INFORMATION
(TS//SC]) security clearance and have access to several counterintelligence-related Special
Access Programs (SAPs) and programs covered by Alternative or Compensatory Control
Measures (ACCMs), which are security measures used to safeguard classified information or
operations when normal measures are insufficient to achieve strict need-to-know controls and
where SAP controls are not required.

3. I make the following statements based upon my personal knowledge and information
made available to me in my official capacity. The purpose of this declaration is to describe, to
the extent possible on the public record, pertinent background on the Defendant’s DIA
employment and information concerning sensitive, classified DIA information to which he had
access, some of which has been alleged to have been transmitted to a foreign intelligence service.

4. The Defendant held contractor positions with the DIA from on or about 2014 to 2019.

Throughout this time, he held a TS//SCI security clearance. As noted more specifically below,

the Defendant also had access to a SAP and six (6) ACCMs.

UNCLASSIFIED//FOUO
Case 1:20-cr-00193-CMH Document 21-3 Filed 08/27/20 Page 2 of 4 PagelD# 94
UNCLASSIFIED//FOUO

5. From on or about 2014 to 2016, the Defendant, employed by Booz Allen Hamilton,
Inc., was assigned to a DIA specialized counterintelligence unit as a Linguist and Analyst. In
this role, he directly supported sensitive, classified counterintelligence operations. As part of this
role from on or about May 2014 to December 2015, the Defendant was granted access to a
highly sensitive counterintelligence SAP and six ACCM programs. In the course of his duties,
the Defendant had access to specific counterintelligence operations to include raw intelligence
reporting; specific sources of counterinielligence information to include human sources; specific
personnel conducting counterintelligence operations; specific locations from which operations
were conducted; and specific methods, tradecraft, and technologies associated with the
operations. He also had access to details about the adversary to include classified assessments
about adversary capabilities including how adversary intelligence officers approach
counterintelligence, strategic and operational plans revealing the depth and breadth of the DIA’s
counterintelligence activity against the adversary, and the DIA’s planned and actual engagements
with U.S. and Allied partners.

6. From on or about 2016 to 2018, the Defendant was assigned to the DJA’s Joint
Counterintelligence Training Activity (JCITA) as an instructor and was employed by Six3
Intelligence Solutions, Inc. The Defendant provided subject matter expertise and instruction on
sensitive counterintelligence matters, including the specific methods, tradecraft, and technologies
used by the Department of Defense to conduct counterintelligence activities as well as the
intelligence methodologies utilized by U.S. adversaries.

7. From on or about 2018 to 2019, the Defendant was employed by Cosolutions, Inc. and
worked at the DIA’s Regional Joint Intelligence Training Facility (RJITF), U.S. European

Command, as an Instructor. In this role, he taught and facilitated intelligence training in analytic

UNCLASSIFIED//FOUO
Case 1:20-cr-00193-CMH Document 21-3 Filed 08/27/20 Page 3 of 4 PagelD# 95
UNCLASSIFIED//FOUO

methodology and tradecraft, intelligence information support systems, and functional area
studies. In the course of his duties, the Defendant had access to specific methods, tradecraft, and
technologies utilized to conduct intelligence analysis; details about the adversary to include
classified assessments about adversary capabilities including how adversary intelligence officers
approach counterintelligence; specific personnel and U.S. and Allied government agencies
conducting intelligence functions; and the DIA’s and U.S. European Command’s planned and
actual engagements with U.S. and Allied partners.

8. While I cannot provide great detail on the public record, the unauthorized disclosure
of the sensitive, classified information to which the Defendant had access could reasonably be
expected to cause exceptionally grave damage to the U.S. Where counterintelligence operations
are concerned, disclosure could result in the loss of critical intelligence to the U.S. The
disclosure of counterintelligence human sources could result in not only the loss of critical
intelligence but also in the lengthy incarceration or death of those sources. Where technical
methods, tradecraft, technologies, personnel, and operating locations are concerned, disclosure
could result in the permanent loss or the diminished effectiveness of those assets resulting in the
long-term loss of counterintelligence and intelligence capabilities. The disclosure of these assets
could also aid an adversary’s ability to compromise and/or counter U.S. counterintelligence
capabilities. Where classified assessments of adversary capabilities and strategic operational
planning are concerned, disclosure could aid an adversary’s ability to compromise and/or counter
U.S. counterintelligence capabilities. Where U.S. and Allied partners are concerned, disclosure
could result in the loss of intelligence, counterintelligence capabilities, and cooperative
relationships. Taken as a whole, the sensitive, classified information to which the Defendant had

access could reveal to U.S. adversaries the breadth and depth of counterintelligence operations

UNCLASSIFIED//FOUO
Case 1:20-cr-00193-CMH Document 21-3 Filed 08/27/20 Page 4 of 4 PagelD# 96
UNCLASSIFIED//FOUO

against hostile foreign intelligence services, which would provide those hostile services with the
ability to substantially impair the DIA’s ability to conduct counterintelligence operations.

9. Given the nature of the sensitive, classified DIA information to which the Defendant
had access, I have no hesitation in determining that it is reasonably likely that exceptionally
grave damage to the national security of the United States will occur from the unauthorized

disclosure of that information.

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on this 71" _ day of August 2020.

Ne (Tals A

DAVID L. TOMLINSON
Senior Expert for Counterintelligence
Defense Intelligence Agency

UNCLASSIFIED//FOUO
